PER CURIAM.
Appellant’s Petition for Rehearing of January 4, 1963 is hereby granted only to the extent of changing language in the opinion of November 14, 1962, 309 F.2d 488, as follows:
1. Delete old footnote 5.
2. Substitute a new footnote 5 after “vapors” in line 1 of page 11, the new footnote to read as follows :
Ethyl alcohol and water form an azeotropic or constant boiling point mixture. Pure ethyl alcohol boils at 78.4°C while the azeotropic mixture of 95.-5% alcohol by weight and 4.-5% water by weight boils at 78.1°C. Thus, the Harris patent, in referring to “alcohol vapors”, technically must mean vapors of the azeotropic mixture containing 95.5% alcohol by weight. See Lange’s Handbook of Chemistry, 9th Ed., 1956.